            Case 2:20-mc-00082-KJM-EFB Document 8 Filed 09/15/20 Page 1 of 3



 1

 2

 3

 4

 5

 6

 7

 8                              IN THE UNITED STATES DISTRICT COURT

 9                                 EASTERN DISTRICT OF CALIFORNIA

10

11   UNITED STATES OF AMERICA,                        2:20-MC-00082-KJM-EFB
12                 Plaintiff,
                                                      STIPULATION AND ORDER EXTENDING TIME
13                 v.                                 FOR FILING A COMPLAINT FOR FORFEITURE
                                                      AND/OR TO OBTAIN AN INDICTMENT
14   APPROXIMATELY $28,360.00 IN U.S.                 ALLEGING FORFEITURE
     CURRENCY,
15
                   Defendant.
16

17          It is hereby stipulated by and between the United States of America and potential claimant

18 Christopher Reyes (“Reyes”), appearing in propria persona, hereby agree and STIPULATE as follows:

19          1.     On or about January 15, 2019, claimant Reyes filed a claim in the administrative

20 forfeiture proceedings with the Drug Enforcement Administration with respect to the Approximately

21 $28,360.00 in U.S. Currency (hereafter “defendant currency”), which was seized on October 22, 2019.

22          2.     The Drug Enforcement Administration has sent the written notice of intent to forfeit

23 required by 18 U.S.C. § 983(a)(1)(A) to all known interested parties. The time has expired for any

24 person to file a claim to the defendant currency under 18 U.S.C. § 983(a)(2)(A)-(E), and no person

25 other than the claimant has filed a claim to the defendant currency as required by law in the

26 administrative forfeiture proceeding.

27          3.     Under 18 U.S.C. § 983(a)(3)(A), the United States is required to file a complaint for

28 forfeiture against the defendant currency and/or to obtain an indictment alleging that the defendant
                                                       1
                                                                           Stipulation to Extend Time to File Complaint
            Case 2:20-mc-00082-KJM-EFB Document 8 Filed 09/15/20 Page 2 of 3



 1 currency is subject to forfeiture within ninety days after a claim has been filed in the administrative

 2 forfeiture proceedings, unless the court extends the deadline for good cause shown or by agreement of

 3 the parties. That deadline was April 14, 2020.

 4          4.      By Stipulation and Order filed April 10, 2020, the parties stipulated to extend to July 14,

 5 2020, the time in which the United States is required to file a civil complaint for forfeiture against the

 6 defendant currency and/or to obtain an indictment alleging that the defendant currency is subject to

 7 forfeiture.

 8          5.      By Stipulation and Order filed July 10, 2020, the parties stipulated to extend to August

 9 14, 2020, the time in which the United States is required to file a civil complaint for forfeiture against

10 the defendant currency and/or to obtain an indictment alleging that the defendant currency is subject to

11 forfeiture.

12          6.      By Stipulation and Order filed August 10, 2020, the parties stipulated to extend to

13 September 14, 2020, the time in which the United States is required to file a civil complaint for

14 forfeiture against the defendant currency and/or to obtain an indictment alleging that the defendant

15 currency is subject to forfeiture.

16          7.      As provided in 18 U.S.C. § 983(a)(3)(A), the parties wish by agreement to further

17 extend to October 13, 2020, the time in which the United States is required to file a civil complaint for

18 forfeiture against the defendant currency and/or to obtain an indictment alleging that the defendant

19 currency is subject to forfeiture.

20          8.      Accordingly, the parties agree that the deadline by which the United States shall be

21 required to file a complaint for forfeiture against the defendant currency and/or to obtain an indictment

22 alleging that the defendant currency is subject to forfeiture shall be extended to October 13, 2020.

23    Dated:     9/11/2020                                   MCGREGOR W. SCOTT
                                                             United States Attorney
24

25                                                           /s/ Kevin C. Khasigian
                                                             KEVIN C. KHASIGIAN
26                                                           Assistant U.S. Attorney
27

28 ///
                                                         2
                                                                             Stipulation to Extend Time to File Complaint
          Case 2:20-mc-00082-KJM-EFB Document 8 Filed 09/15/20 Page 3 of 3



 1 Dated: 9/11/2020                          /s/ Christopher Reyes
                                            CHRISTOPHER REYES
 2                                          Appearing in Propria Persona
 3                                          (As authorized via phone)

 4
          IT IS SO ORDERED.
 5

 6 Dated: September 14, 2020.

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                            3
                                                             Stipulation to Extend Time to File Complaint
